Citation Nr: 0840055	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for atrial 
fibrillation, aortic stenosis, status post aortic valve 
replacement and hypertension, currently 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to October 1953.  The 
veteran was a prisoner of war in Korea from May 1951 to 
August 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal was remanded by the Board in February 2008 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran did 
not have more than one episode of acute congestive heart 
failure in the past year; the estimated level of activity 
resulting in dyspnea, angina, dizziness or syncope was more 
than 5 up to 7; and the left ventricular function with 
ejection fraction was 55-60 percent.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for atrial fibrillation, aortic 
stenosis, status post aortic valve replacement and 
hypertension, have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000-
7016 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in February 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In this case, the veteran was sent a letter in May 2008 in 
accordance with the Board's February 2008 remand that fully 
addressed the requirements set forth in Vazquez-Flores.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
veteran received this notice in an April 2008 VCAA letter 
sent in accordance with the Board's February 2008 Remand.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA letters sent subsequent to the initial 
AOJ decision fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letters were was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case in June 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in February 2005 and April 2008.  The Board further finds 
that the RO complied with its February 2008 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran is currently evaluated as 30 percent disabling 
under Diagnostic Code 7000-7016 (2008).  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that valvular heart 
disease Diagnostic Code 7000 is the service-connected disease 
and that heart valve replacement Diagnostic Code 7016 is the 
residual condition.

Under Diagnostic Code 7016, a 100 percent disability rating 
is warranted for an indefinite period of time following the 
date of hospital admission for valve replacement, or where 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. A disability rating of 60 percent is warranted where 
there is more than one episode of acute congestive heart 
failure in the past year, or a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
disability rating of 30 percent is warranted where there is a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 
4.104, Diagnostic Code 7016 (2008).

The Board notes that the veteran asserted that the February 
2005 VA examination was inaccurate.  He was afforded an 
additional examination in April 2008.  For the purposes of 
this decision, the April 2008 examination is more favorable 
to the veteran, therefore, only the April 2008 VA examination 
will be discussed.  

In the April 2008 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the veteran's medical 
history and examined the veteran.  The examiner found that 
the veteran did not have more than one episode of acute 
congestive heart failure in the past year.  The examiner also 
found that the estimate of the level of activity resulting in 
dyspnea, angina, dizziness or syncope was more than 5 and up 
to 7.  The veteran indicated that he bowled 5 times a week, 
can rake a garden and can walk 2-3 blocks.  Additionally, the 
left ventricular function test showed ejection fraction of 
55-60 percent.  

Based on the VA examination, the Board finds that the 
symptomatology of the veteran's heart disability more closely 
approximates the rating criteria for a 30 percent evaluation.  
A 60 or 100 percent evaluation is not warranted because the 
workload, or estimated METs, was greater than 5, and there 
was not more than one episode of acute congestive heart 
failure in the past year.  Additionally, the veteran's left 
ventricular dysfunction with an ejection fraction was greater 
than 50 percent.  Therefore, the veteran's disability more 
closely approximates a 30 percent evaluation and an increased 
evaluation is not warranted.  See 38 C.F.R. § 4.104 
Diagnostic Code 7016.

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The VA examiner indicated in the April 
2008 examination that the veteran was not employed and his 
heart disability had primarily mild to moderate effects on 
his daily activities.  Therefore, the evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

An increased evaluation for atrial fibrillation, aortic 
stenosis, status post aortic valve replacement and 
hypertension, currently 30 percent disabling, is denied..



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


